Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The communications received 05/21/2021 have been filed and considered by the Examiner. Claims 1-2, 5-7, and 10-17 are pending. Claim 6 is withdrawn. Claims 1, 12, and 14-16 are amended. Claim 17 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1 and 12 it is unclear whether the clear material is mixed alone or in combination with the decoration materials as it reads “…mixing one or more dots of a clear material and adjusting a combination ratio of the one or more dots of the one or two or more decoration materials and the one or more dots of the clear material”. For purposes of examination it is understood to mean that clear material is being mixed with decoration materials. Similarly dependent claims are rejected
As for claim 17, it is unclear how it is possible for both the clear material to be mixed with the decoration materials as required by claim 1 and to also be separate from them in terms of position as required by claim 17. For purposes of examination this is understood to mean that the combined decoration material and clear material have different dot positions from the white material. 


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al (US 6,799,959) hereinafter TOCHI (already of record) in view of Morovic et al (US 2017/0246812) hereinafter MOROV (already of record), Rundlett et al (US 2017/0087765) hereinafter RUN (already of record) and Amadio et al (US 2014/0277661) hereinafter AMA.

	A white material along with at least one other color is extruded as the build material (could be cyan as C, magenta as M, or yellow Y, a white binder is used) [col. 6 lines 25-35; col. 7 lines 34-54]. This material solidifies under a condition after extrusion (infrared application to harden the binder) [col. 5 lines 40-48]. At least one dot of the color and white materials are mixed to form the layers [col. 9 lines 55-67]. 
	The layers with the corresponding dots of color or white material are superposed on one another to make a decoration layer (as a colored region to the inside of the article is formed) [col. 9 lines 21-37]. 
	TOCHI does not teach:
The positions of dots of identical colors do not overlap in adjacent superposed layers. 
MOROV teaches a method to generate a 3D printable object model [0001] which can employ different colors on a drop by drop basis [0006-7; 0018; 0036]. To generate the matrix to produce the layers a halftone is generated [0019-23], in particular a drop of material is not placed in the same location twice along the z-axis [0025]. The halftoning operation suggested 
Therefore it would have been obvious for one of ordinary skill in the art to have applied the halftoning operation of MOROV to create the 3D data for TOCHI to print the 3D article as this is a faster way of producing a colored 3D object model. As MOROV works with colored inks and in particular with systems which have multiple ink delivery components, one of ordinary skill in the art would have expected success. 

TOCHI/MOROV teaches that radiation is used to cure the deposited binder (evaporating the solvent of the binder to harden it) [TOCHI: col. 5 l. 40-48] and that the colored binders contain powder particles [col. 9 l. 46-54]. TOCHI/MOROV are also concerned with the issue of cure time as this can cause issues with blurring of colors [TOCHI: col. 17 l. 6-14]. TOCHI/MOROV do not teach that the white material is transparent to at least 10% of light.

	RUN teaches colored liquid resins for use in an additive manufacturing method [0024-25; 0053-54] in which includes multiple colors such as white [0028; 0037; 0065-66]. Of concern in RUN is that the particles which affect transparency (light scattering/reflecting and/or absorbing particles which impart color or opacity hereinafter shortened to pigment) [0047] can be detrimental to the radiation based cure time of the resin when in excess [0070]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the pigments of the 
The determination of optimum or workable ranges of the concentration of pigments to achieve  depth of penetration, and curing time would have been characterized by routine experimentation. See MPEP 2144.05 IIB
One of ordinary skill in the art would have found it prima facie obvious to have had a transparency of light of at least 10% in the resin as this would have amounted to an obvious routine optimization of desired cure time and color. See e.g. MPEP 2144.05(II). 

TOCHI/MOROV/RUN teach that different color components can be represented by mixing, as well as the representation of depth by the mixing of elements other than the primary colors such as by using the white binder [TOCHI: col. 9 l. 55-67 – col. 10 l. 1-15] and additionally teaches the use of a clear material (a transparent binder) [col. 11 l. 45-50] but does not teach mixing one or more dots of a clear material and adjusting a combination ratio of the one or more dots of the one or two or more decoration materials and the one or more dots of the clear material according to a color shading and gradation to be expressed in the decoration layer. 

AMA teaches an additive manufacturing method which creates colored products through the extrusion of different colored materials [Abstract; 0020-21]. In AMA there is significant consideration for the desired texture effect (such as lighting effect and depth, the Examiner understands these texture effects to substantially be a shading and gradation) that is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of adjusting the color component combinations and mixing with a clear material in order to produce a shading and gradation effect such as a lighting effect and/or depth as taught by AMA in the color dispensing process of TOCHI/MOROV/RUN in order to imbue the resultant product with a realistic appearance. 

As for claim 2, TOCHI/MOROV/RUN/AMA teach claim 1 and while the exact embodiment utilized in the rejection of claim 1 contributed by TOCHI does not include the combining of a curable liquid that is clear and a white ink, in another embodiment substantially similar to the first is employed in TOCHI except for the fact that a clear binder is jetted along with the colored inks inclusive of white [col. 16 l. 22-33]. To produce the white material of a dot region, a clear binder (substantially a ‘curable liquid that is clear’) and a white ink are jetted where the clear binder is jetted after the ink [col. 16 l. 33-68]. In this manner after each layer, a mixture of the clear material and the decoration material would form on top of another region formed of the decoration materials and the white material thereby meeting this limitation. MOROV and RUN would be similarly combined with this embodiment of TOCHI in order to produce the limitations of claim 1.  

prima facie obvious to incorporate the UV curable photoinitiators of RUN into TOCHI/MOROV to replace the radiation exposure step as this would have amount to a simple substitution of one known element (cure types) for another to obtain predictable results which is prima facie obvious [see e.g. MPEP 2143(I)(B)].
	
As for claim 10, TOCHI/MOROV/RUN/AMA teach claim 1 and the layer is formed based on a pattern generated by gradation conversion into binary data (as the commands to the jetting nozzles are sent as ON/OFF states based on dot regions, the binary data sets are understood to be the 3-D map representation supplied to MOROV) [TOCHI: col. 10 l. 24-28 and l. 43-50; MOROV: 0019-22]. This pattern is moved or changed (by halftoning) [MOROV: 0007] so that the dot positions of an identical color do not overlap between adjacent superposed layers [MOROV: 0025].
	
As for claim 11, TOCHI/MOROV/RUN/AMA teach claim 1 and that each dot is extruded by one extrusion operation (understood to be the smallest unit to which a selected one of the four kinds of the colored binders is applied, i.e. a dot) [TOCHI: col. 10 l. 24-28].

	As for claim 12, the distinction between claims 12 and 1 is understood to primarily be that claim 12 requires droplets which TOCHI/MOROV/RUN/AMA teach [see the rejection of claims 1 and 10].

	As for claim 13, TOCHI/MOROV/RUN/AMA teach claim 1 and that each dot of each material is of one color or white (as each dot region is a single color or white) [TOCHI: col. 10 l. 19-50].

	As for claim 14, TOCHI/MOROV/RUN/AMA teach claim 13. While the exact embodiment utilized in the rejection of claim 1 contributed by TOCHI does not include the combining of a curable liquid that is clear and a white ink, in another embodiment substantially similar to the first is employed in TOCHI except for the fact that a clear binder is jetted along with the colored inks inclusive of white [col. 16 l. 22-33]. To produce the white material of a dot region, a clear binder (substantially a ‘curable liquid that is clear’) and a white ink are jetted [col. 16 l. 33-68]. MOROV and RUN would be similarly combined with this embodiment of TOCHI in order to produce the limitations of claim 1.  
	As for claims 15-16, TOCHI/MOROV/RUN/AMA teach claim 13 and as the one binder is clear while the other is white [TOCHI: col. 16 l. 35-38 and l. 52-55], MOROV as applied to the combination would have found the ratios of the white ink vs. curable liquid that is clear application to form the white build material to be a matter of adding more or less pigment particles to be a prima facie obvious routine optimization of pigments concentration vs. cure 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

As for claim 17, TOCHI/MOROV/RUN/AMA teach claim 1 and TOCHI further teaches that the color and white droplets have their own positions therefore it is understood that similarly the clear material mixed with the decoration material would also have its own different dot position from the rest [Fig. 7-8]. 
	

Response to Arguments
Applicant’s arguments and amendment, see “Objection to Claims”, filed 05/21/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The corresponding objection of claims 1 has been withdrawn. 
Applicant’s arguments and amendment, see “Indefiniteness Rejection”, filed 05/21/2021, with respect to the rejection of claims 14-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The corresponding rejection of claims 14-16 has been withdrawn. 


Applicant’s amendments filed 05/21/2021 have successfully overcome the prior art cited in the previous office action. However, Applicant’s arguments with respect to claim(s) 1-2, 5, 7-8, and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                           /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712